Order entered August 27, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00883-CR

                         EX PARTE BARBARA JEAN BARRETT

                         On Appeal from the 354th District Court
                                  Hunt County, Texas
                            Trial Court Cause No. 32471CR

                                         ORDER
       Before the Court is appellant’s August 26, 2019 motion to extend the time to file

appellant’s brief. The motion is GRANTED. Appellant’s brief shall be due on or before

September 13, 2019. The State’s brief shall be due on or before October 4, 2019.


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE